ILED
                                                                                  COURT   OF APPEALS
                                                                                      DIVISION ?
                                                                                               I

                                                                                2013 AUG 13     1'10: 28
                                                                                                 4
                                                                                S             ASHIN   ON

                                                                                 BY
                                                                                        DE      Y




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II

AVRILIRENE TAVAI and THOMAS                                      No. 43099 1 II
                                                                           - -
TAVAI, and their marital community,

                             Appellants,

       u



WALMART STORES, INC., Delaware
                    a                                        PUBLISHED OPINION
entity doing business in the State of
Washington with its corporate headquarters in
Bentonville, Arkansas,




       QUINN-
            BRINTNALL J.-- and fall premises liability case, the plaintiff ordinarily - -
                       Ina slip- -

must prove that the defendant had notice of the dangerous condition that caused the fall. Under

the limited "self-
                 service" exception to this requirement, notice need not be shown if the

dangerous condition is continuous or foreseeably inherent in the nature of the defendant's

business or mode of operation. The appellant here slipped on a wet floor in a Walmart store

about 15 feet away from a check out counter. Because the appellant failed to provide evidence
                                -

that Walmart had notice of the wet floor or a condition resulting in a continuous danger of the

floor being wet in the area where she . ell,the trial court properly dismissed the case on summary
                                      f

judgment.   We affirm.
No. 43099 1 II
          - -



                                             FACTS


       Avrilirene Tavai was shopping at a Walmart store on February 2, 2008. About 15 feet

away from a check out counter, Tavai slipped on the floor and fell. Tavai noticed water on the
                  -

floor where she fell. Tavai went to customer service and filled out an accident report.

       Tavai's teenage daughter had accompanied Tavai on the shopping trip, but she was some

distance ahead of her when Tavai fell. Tavai's daughter said she had not noticed any water on

the floor when she walked through the area where her mother had fallen. She first noticed water

on the floor after helping her mother up. She did not see any items in the area indicating where
the water came from.


       An assistant manager for Walmart investigated the area where Tavai fell. The manager

saw a small area of water on the floor. The manager did not see any debris, including water

bottles or cups, in the area where Tavai fell. The manager did not notice any wet footprints or

tracks around the area. None of the employees the manager spoke to saw Tavai fall or knew

about the water on the floor. Surveillance video did not show the area where Tavai fell. The

manager was unable to determine how the water got on the floor. --- - - -
                                                     - -

        Tavai sued Walmart    on   August 16, 2010 for injuries suffered from the fall. Walmart

moved for summary judgment dismissal, arguing that Walmart did not have notice of the wet
                        service" exception to the notice
floor and that the "self-                                  requirement did   not   apply.   The trial


court granted Walmart's motion. Tavai moved for reconsideration, which the trial court denied.

Tavai appeals from the subsequent dismissal of her case.




                                                 2
No.43099 1 II
         - -


                                              ANALYSIS


STANDARD OF REVIEW AND PREMISES LIABILITY STANDARD

       Summary judgment is proper if no genuine issue of material fact remains and the moving

party is entitled to judgment as a matter of law. CR 56( ). succeed on a summary judgment
                                                       c To

motion, the moving .party must first show the absence of an issue of material fact. Ingersoll v.

DeBartolo, Inc.,123 Wn. d 649, 654, 869 P. d 1014 (1994). The burden then shifts to the
                      2                  2


nonmoving party   to set forth   specific   facts   showing   a   genuine   issue for trial.   Ingersoll, 123

Wn. d at 654. A defendant may move for summary judgment on the ground that plaintiff lacks
  2

competent evidence to support her claim. Young v. Key Pharms.,Inc., Wn. d 216, 226, 770
                                                                  112 2
P. d 182 (1989). When considering a summary judgment motion, the court must construe all
 2
facts and reasonable inferences in the light most favorable to the nonmoving party. Lybbert v.

Grant County, 141 Wn. d 29, 34, 1 P. d 1124 (2000). On appeal of summary judgment, the
                    2              3
standard of review is de novo, and we perform the same inquiry as the trial court. Lybbert, 141

Wn. d at 34.
  2


       A cause of on for _
                         negligence requires the plaintifftoestablish (1) existence a
                                                                         the

duty owed, 2)
           ( breach of that duty, 3)a resulting injury, and (4) proximate cause between the
                                  (                            a
breach and the injury. Tincani v. Inland Empire Zoological Soc'y, Wn. d 121, 127 28, 875
                                                                 124 2           -

P. d 621 (1994).In a premises liability action, a land possessor's duty of care is governed by the
 2
entrant's common law status as an invitee, licensee, or trespasser. Tincani, 124 Wn. d at 128.
                                                                                   2

Walmart does not dispute that Tavai was an invitee. Our Supreme Court has adopted the view of
the Restatement (Second) of Torts as to a landowner's duty of care to an invitee. Curtis v. Lein,

169 Wn. d 884, 890, 239 P. d 1078 (2010).The Restatement provides,
      2                  3



                                                      3
No. 43099 1 II
          - -



          Dangerous Conditions Known to or Discoverable by Possessor
          A possessor of land is subject to liability for physical harm caused to his invitees
          by a condition on the land if,but only if,he
                 a) knows or by the exercise of reasonable care would discover the
          condition, and should realize that it involves an unreasonable risk of harm to such
          invitees, and
                 b)should expect that they will not discover or realize the danger, or will
          fail to protect themselves against it,and
                 c) to exercise reasonable care to protect them against the danger.
                  fails
RESTATEMENT.SECOND)OF TORTS §
            (                             343 (1965).

THE " ELF-
    S    SERVICE"OR PIMENTEL EXCEPTION


          In general, the duty to exercise reasonable care to protect invitees from harm is triggered

upon the invitee's showing that the premise owner had actual or constructive notice of the
hazardous condition.       O'onnell v. Zupan Enters.,Inc., , Wn. App. 854, 858, 28 P. d 799
                            D                            107                        3
     review denied,
2001),                      145 Wn. d 1027 ( 2002). Such "notice need not be shown, however,
                                  2


when the nature of the proprietor's business and his methods of operation are such that the

existence of unsafe conditions on the premises is reasonably foreseeable."Pimentel v. Roundup

Co.,100 Wn. d 39, 49, 666 P. d 888 (1983). This is the "self-
          2                2                                service" or Pimentel exception.

O'
 Donnell, 10 Wn App. at The rationale for the rule is that "`when the operating methods - - - - - -

of a proprietor are such that dangerous conditions are continuous or easily foreseeable, the

logical   basis for the notice     requirement   dissolves. "'   Pimentel, 100 Wn. d at 47 48 (quoting
                                                                                 2         -

Jasko v. F.W. Woolworth Co., Colo. 418, 420 21,494 P. d 839 (1972)).
                           177              -       2             Tavai contends that

 the Pimentel exception applies. and precludes summary judgment.

          Pimentel is a limited rule for self -
                                              service operations, not a per se rule," is "imited to
                                                                                    and l

 specific unsafe conditions that are continuous or foreseeably inherent in the nature of the
 business or mode of operation." Wiltse v. Albertson's Inc.,116 Wn. d 452, 461, 805 P. d 793
                                                                  2                  2

 1991).      Self-
                 service   areas   include locations "where customers      serve   themselves, goods   are
No. 43099 1 II
          - -



stocked, and customers handle the grocery items, or where customers otherwise perform duties

that the proprietor's employees customarily performed."O'onnell, 107 Wn. App. at 859. But
                                                        D

the "Pimentel rule does not apply to the entire area of the store in which customers serve

themselves." Ingersoll, 123 Wn. d at 653. There must be a relation between the hazardous
                              2


condition and the self -
                       service mode of operation of the business. Carlyle v. Safeway Stores, Inc.,

78 Wn. App. 272,277, 896 P. d 750, review denied, 128 Wn. d 1004 (1995).
                          2                             2

          Case law illustrates the limited reach of the Pimentel exception. In Ingersoll, the plaintiff

slipped   and fell in the   common area   of the Tacoma Mall. 123 Wn. d at 650.
                                                                    2                  On appeal, the

plaintiff argued that the Pimentel exception precluded summary judgment. Our Supreme Court

rejected her argument. The court reasoned that the plaintiff failed to produce any evidence from
                                                             "
which the trier of fact could reasonably infer that the nature of the business and methods of .

operation of the Mall are such that unsafe conditions are reasonably foreseeable in the area in
                                                                                  1




which she fell."
               Ingersoll, 123 Wn. d at 654. The record disclosed " nly that there is more than
                                2                                o
one food drink vendor service in the Mall, that some such vendors do not provide seating and
         -

that some patrons carry the products to benches for consumption."Ingersoll,123 Wn. d at 654.
                                     - -                                    -    2
This evidence was insufficient to withstand a motion for summary judgment.

          Arment v. Kmart Corp.,79 Wn. App. 694, 902 P. d.1995), similar. There, the
                                                     1254 (
                                                       2       is

plaintiff slipped on a drink spill in the menswear department of the store. Arment, 79 Wn. App.

at 695. The plaintiff provided evidence showing that the store operated a restaurant in the same

general area with a drink dispenser. Arment, 79 Wn. App. at 697. Division One of this court
affirmed the summary judgment dismissal of the case because the plaintiff did not provide

sufficient evidence that Kmart encouraged patrons to consume food or drink throughout the

store. Arment, 79 Wn. App. at 696, 699. In distinguishing the case-from a Kansas case, this
                                                    5
No. 43099 1 II
          - -



court reasoned that the plaintiff failed to produce evidence showing that Kmart allowed or

encouraged patrons to remove food and drink from the in store cafeteria and consume it in the
                                                        -

retail area. Arment, 79 Wn. App. at 699 700.
                                        -

       Likewise, Division Three of this court affirmed a summary judgment dismissal in

Carlyle.   78 Wn. App. at 274.         There, the plaintiff slipped on a shampoo spill in the coffee

section of   a   Safeway   store.   Carlyle, 78   Wn.   App. at   274.   This court rejected the plaintiff's

argument that there was an issue of fact under the Pimentel exception on whether the leaking

shampoo bottle was reasonably foreseeable. Carlyle, 78 Wn. App. at 276. This court reasoned

that the plaintiff failed to produce any evidence from which it could reasonably be inferred that
                   "

the nature of Safeway's business and its methods of operation are such that unsafe conditions are

reasonably foreseeable in the area in which she fell."Carlyle, 78 Wn. App. at 277. According
to deposition testimony from two Safeway employees, one or two spilled objects occurred per
eight hour shift and employees were in the habit of inspecting the store hourly. Carlyle, 78 Wn.
      -

App. at 278. The produce area was the messiest. Carlyle, 78 Wn. App. at 278. The shampoo
Was -not -stored in the coffee aisle.Carlyle 78 Wn
                               -      ---                         App. at 278 - - Thus, -
                                                                       -              these -
                                                                                            facts -
                                                                                                  were

insufficient to raise an issue that unsafe conditions were reasonably foreseeable in the area where

the plaintiff fell. Carlyle, 78 Wn. App. at 278.

       In contrast to the foregoing cases, O'onnell illustrates what evidence is sufficient under
                                            D

the Pimentel exception to survive a motion for summary judgment. In that case, the plaintiff fell

a few steps inside the check out aisle at a grocery store. O'onnell, 107 Wn. App. at 856. We
                             -                              D

concluded that the plaintiff presented evidence showing that the self -
                                                                      service nature of the check-

out operations made it reasonably foreseeable that grocery items would fall on the floor and
create a hazard. O'onnell, 107 Wn. App. at 859. In distinguishing Carlyle, we noted that the
                  D

                                                        0
No. 43099 1 II
          - -



plaintiff presented evidence that the defendant knew that grocery items occasionally fell from

carts during the check out process. O'onnell, 107 Wn. App. at 859 60.
                       -             D                            -

       Tavai argues that because the issue involves. foreseeability, the issue is necessarily a

question of fact for the jury. But Pimentel reaffirmed that most plaintiffs still need to show that a

proprietor had actual or constructive notice of an unsafe condition. Charlton v. Toys "R"Us

Del.,Inc.,158 Wn. App. 906, 918, 246 P. d 199 ( 2010). Contrary to Tavai's suggestions,
                                      3


w] the Pimentel exception applies is often determined as a matter of law."
 hether                                                                   Charlton, 158

Wn. App. at 918.

        Tavai argues that she presented sufficient evidence from which a jury could reasonably

find the Pimentel exception satisfied. She relies primarily on the following evidence: Walmart

sells bottled water and groceries, she fell about 15 feet from a check out counter, and there were
                                                                       -

51 other reported occurrences of slip and fall injuries at the store between 2005 and 2007.
                                      - -

Concerning the       51    incidents, 23   were     related to    liquid   on   the floor.   Seven of the complaints

concerned slips on wet floors at a check out lane.
                                         -

        The with Tavai's evidence that it does show arelation between - self-
                                       -                              a --

service mode of operation at Walmart and the wet floor she slipped on. Tavai was 15 feet away
from the check out counter so the hazard that usually arises from customers unloading groceries
               -

was   not   present.      See O'onnell, 107 Wn. App. at 859 ( "in the check out area, [customers]
                               D                                            -

handle and transfer grocery items from one place to another, presenting an inherent risk of items

dropping     on   the floor and   creating   a   hazard ").   While Tavai presented evidence that other people

slipped in the store in the past, she did not provide evidence that other people slipped in the

particular   area    she   slipped   in. This is      inadequate. "[T] invoke the Pimentel exception, a
                                                                     o



                                                              7
No. 43099 1 II
          - -



plaintiff must present some evidence that the unsafe condition in the particular location of the

accident was reasonably foreseeable."Arment, 79 Wn. App. at 698 (emphasis added).

       Tavai argues that this case is distinguishable from cases rejecting application of the

Pimentel    exception. She contends that the puddle of water she slipped on was reasonably

foreseeable because she was 15 feet from the check out lanes and the store sold "grab- go"
                                                   -                                 and -

drinks. Reply Br. of Appellant at 4. But the drinks in question were sold in sealed bottles, not

open cups, and Tavai presents no evidence that people spilled liquids on the way to the check out
                                                                                              -
counter.    Tavai did not provide evidence that Walmart sold drinks in open containers or that

customers    were   allowed   or   encouraged   to open   drinks before   purchase.   The mere fact that


Walmart sells liquids is insufficient to meet the Pimentel exception. The evidence does not show

that Tavai was in a "self-
                         service" area where spills were reasonably foreseeable due to the mode

of operation of the store. Accordingly, this case is unlike O'onnell and more like Ingersoll,
                                                             D

Arment, and Carlyle.

       We conclude that the Pimentel exception did not preclude summary judgment.

NOTICE OF A DANGEROUS CONDITION


       Alternatively, Tavai argues that she provided sufficient evidence of notice of a dangerous

condition to raise an issue of fact. She specifically argues that "Wal Mart knew or should have
                                                                       -

known that its floor was unreasonably slippery and that they were negligent for tolerating that

condition."Br. of Appellant at 23. We disagree.

       Generally, a business owner is liable to an invitee for an unsafe condition on the premises

if the condition was caused by the proprietor or his employees, or the proprietor had actual or

constructive notice of the unsafe condition. Fredrickson v. Bertolino's Tacoma, Inc.,
                                                                                    131 Wn.

App. 183, 189, 127 P. d
                    3         5 (2005),
                                      review     denied, 157 Wn. d
                                                               2      1026 (2006).Constructive notice
No. 43099 1 II
          - -



arises where the condition has existed for such time as would have afforded the proprietor

sufficient opportunity, in the exercise of ordinary care, to have made a proper inspection of the

           and to have removed the    danger. Ingersoll,   123 Wn. d at 652.
                                                                 2               Ordinarily, it is a
premises

question of fact for the jury whether, under all of the circumstances, a defective condition existed

long enough so that an owner exercising reasonable care would have discovered it. Fredrickson,
131 Wn. App. at 189.

       Tavai does not argue that Walmart should have discovered the water on the floor before

she slipped on it. Instead, she argues that the dangerous condition was the floor itself because it

was especially slippery when wet. Because the floor was especially slippery when wet, Tavai

contends Walmart was negligent in its choice of flooring. As supporting evidence, Tavai cites a

report from an expert who measured the slip resistance of the floor at Walmart when it was wet.
The expert opined that when the floor.was wet, it "posed a serious slip hazard" and was

equivalent to "ice and compact snow."Clerk's Papers at 166. Tavai also cites as evidence 51

other reported falls at the Walmart over an earlier two year period, arguing that Walmart had
                                                        -
notice that its -
                floor was dangerousthrough -
                                    -      previous accidents. She this raises an -

of fact requiring a trial.

        Walmart contends we should not consider Tavai's argument because Tavai raised this

theory for the first time in her motion for reconsideration below.' Walmart is incorrect. Tavai
raised this theory below in her response to Walmart's motion for summary judgment. Thus, the

issue is properly before us.


  Additionally, Walmart argues that summary judgment was proper because Tavai fails to raise
an issue of fact on whether Walmart failed to exercise reasonable care. Because we conclude the
Pimentel exception is inapplicable and that Tavai does not show that Walmart had notice of a
dangerous condition, we do not address this issue.

                                                  M
No.43099 1 II
         - -



         Nevertheless, we reject Tavai's argument that Walmart was negligent in the selection of

its flooring. Tavai does not provide adequate evidence to support her theory. The expert opinion
relied   on   by   Tavai stated that the floor   was   slip resistant when dry. While the same expert

opined that the floor was especially slippery when wet, the expert did not say what other flooring

materials (if any) were slip resistant when wet. Tavai presents no evidence that other flooring

material would have been slip resistant or even less slippery when wet. Accordingly, she did not

meet her burden to support her theory that Walmart's selection of its flooring was negligent.
SPOLIATION


         Last, Tavai argues that she is entitled to a spoliation inference because Walmart did not

preserve video recordings taken on the day of Tavai's fall. In the store, several security cameras

were suspended from the ceiling. After Tavai retained counsel, she requested any video footage

depicting her, including that of her fall. Walmart did not preserve any video footage. Tavai's
counsel represented that Walmart told him there was nothing relevant to preserve. The trial court

ruled that a spoliation inference was unjustified.

         Spoliation is the_
                          intentional destruction of evidence. -Henderson v.Tyrrell, 80 Wn. App. - - -
                                                                             -

592, 605, 910 P. d 522 (1996).The Washington Supreme Court recognized the following rule
               2

on spoliation:

          W]ere relevant evidence which would properly be a part of a case is within the
              h
          control of a party whose interests it would naturally be to produce it and he fails
         to do so, without satisfactory explanation, the only inference which the finder of
         fact may draw is that such evidence would be unfavorable to him.

Pier 67, Inc. v. King County, 89. n.379, 385 86,573 P. d 2 (1977).
                              2dW            -       2

2
    The record does not reveal exactly when this request was made..
                                                                  Because the request was made
by Tavai's counsel, it was likely after Tavai sued Walmart, which was in August 2010. This
would have been over two years after Tavai fell on February 8,2008. .

                                                       10
No. 43099 1 II
          - -



         Ordinarily, we review the trial court's decision on spoliation for abuse of discretion.

Henderson, 80 Wn. App.          at 604.    Here, because the issue was decided through summary

judgment, our review is de novo. Davis v. Baugh Indus. Contractors, Inc., Wn. d 413, 416,
                                                                        159 2

150 P. d 545 (2007) ( "
     3              Trial court rulings in conjunction with a motion for summary judgment
are reviewed de novo. ").


         In deciding whether to apply a spoliation inference, this court has used two general

factors: (1) potential importance or relevance of the missing evidence and (2) culpability
            the                                                              the

or fault of the adverse party. Henderson, 80 Wn. App. at 607. Whether the missing evidence is

important or relevant depends on the particular circumstances of the case. Henderson, 80 Wn.

App. at 607. In weighing the importance of the evidence, we consider whether the adverse party
was    given   an   adequate opportunity   to   examine it. Henderson, 80 Wn. App. at 607. As for


culpability, we examine whether the party acted in bad faith or conscious disregard of the
importance of the evidence or whether there was some innocent explanation for the destruction.
Henderson, 80 Wn.App. at 609. Another important factor is whether the party violated a duty to

preserve the evidence. -Henderson,80 Wn. - - -- -
                                   -   at

         Applying the two part analysis here, a video recording of the area where Tavai fell would
                          -

have likely been important because it could have shown how the water got on the floor and how

long   it had been there.     However, while Walmart had many surveillance cameras, Tavai has

failed to establish that surveillance video        captured   the   area   where she fell.   According to the

assistant manager at the store, the surveillance video did not cover the area where Tavai fell. In

addition, the expert Tavai retained, who examined the camera security room and the views of the

cameras, agreed that if Tavai was correct about where she fell,a camera would not have captured


                                                      11
No. 43099 1 II
          - -



the fall. Thus, the importance of any video footage was small because the area where Tavai fell

was likely not captured.

         As to culpability, Tavai asserts that Walmart admitted that its policies are to preserve

video when there is an accident and, thus, should have retained the video. But Tavai's citation to

a   declaration   by   her attorney does not support this assertion.    There is nothing in the record

before us concerning what Walmart's policy is on retention of video footage. The record does

not establish when Tavai       requested   Walmart to retain its   footage. It is also unclear when the

video was deleted. There is no evidence that it was deleted after Tavai asked for the footage.

Thus, it may have been deleted before any request, which because it did not contain video of the

area of the fall,would tend to show a lack of bad faith. See Ripley v. Lanzer, 152 Wn. App. 296,

326, 215 P. d 1020 ( 2009) rejecting spoliation argument that broken scalpel handle was
          3                (

discarded in bad faith in part because plaintiff's lawsuit had not commenced and no request had

been made to retain the handle).We decline to require store premises to retain all video anytime

someone slips and falls and files an accident report. On this record, Tavai does not show that
Walmart acted in bad faith:- - - - - -- - - -
               -




3
 We decline to opine on Tavai's argument that if there was possibly relevant evidence of the
ancillary surveillance camera recordings, that Walmart was obligated to preserve it or commit
spoliation of evidence.

                                                     12
No. 43099 1 II
          - -


       Because the two factors do not weigh in favor of a spoliation inference, we conclude that

the trial court did not err in rejecting Tavai's claim that Walmart destroyed evidence in bad.aith
                                                                                             f

and that she was entitled to a spoliation inference.
        We affirm.




We concur:



o
POIANSON, A. .
          J.
           C



FbABES. J. . .
         P




4 We reject Walmart's categorical argument that even if a camera had captured Tavai's fall, it
 owed no duty to preserve the evidence following Tavai's filing of an accident report with the
 store. One purpose of the accident report was to place Walmart on notice of a potential claim.
 Upon the filing of an accident report, Walmart must act with good faith concerning the
 preservation of direct video evidence of a reported accident or fall.
                                                  13